ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_05_EN.txt. 55

SEPARATE OPINION OF JUDGE TARAZI
[Translation]

I voted in favour of the operative paragraph of the Judgment. At the
same time, given the complexity of the problems the Court had to consider
in order to ascertain whether it had jurisdiction, I find myself impelled to
present certain ideas which were not included in the grounds given for the
decision. :

My observations will not concern the Geneva General Act of 1928,
which I regarded as incapable of conferring jurisdiction on the Court to
decide the dispute. But the Government of Greece had maintained there
was another legal instrument-on which the seisin of the Court could be
founded, namely the Brussels Joint Communiqué of 31 May 1975, agreed
between the Prime Ministers of both countries, Greece and Turkey.

The oral proceedings also revealed the existence of another legal instru-
ment binding the two States, one exceeding the Brussels Joint Communi-
qué in importance. This is the Greco-Turkish Treaty of Friendship,
Neutrality, Conciliation and Arbitration signed at Ankara on 30 October
1930, the instruments of whose ratification were exchanged at Athens on
5 October 1931 and which was published in the League of Nations Treaty
Series. In its letter of 10 October 1978 the Government of Turkey did not
deny the existence or validity of this treaty. The Government of Greece,
while acknowledging its existence, did not, in the course of the oral
proceedings, think fit to avail itself of it in order to found the jurisdiction of
the Court.

Despite this attitude on the part of Greece, it was nevertheless incum-
bent on the Court to ascertain by ail means in its possession whether there
was any link between the provisions of the Brussels Joint Communiqué
and those of the 1930 Greco-Turkish Treaty and draw the necessary logical
conclusion therefrom. The purpose of my separate opinion is to try to
explain this original situation. I therefore propose to consider the following
points:

1..The legal nature of the Brussels Joint Communiqué and the legal
obligation to which it gives rise.

2. The power which the Court possesses to make use of the provisions of
the 1930 Greco-Turkish Treaty in its research directed to ascertaining
whether it has jurisdiction.

3. The necessary conclusion to be drawn in the event of there being a
link between the Brussels Joint Communiqué and the 1930 Greco-Turkish
Treaty.

56
AEGEAN SEA (SEP. OP. TARAZI) 56
1. THe LEGAL NATURE OF THE BRUSSELS JOINT COMMUNIQUE

The Joint Communiqué adopted by the Prime Ministers of Greece and
Turkey contains the following words:

“They [the two Prime Ministers] decided that those problems
[pending between the two countries] should be resolved peacefully by
means of negotiations and as régards the continental shelf of the
Aegean Sea by the International Court at The Hague.”

Perusal of this text reveals that the Joint Communiqué contains three
elements:

(a) the element of “decision” or, in other words, the placing on record of
the agreement reached by the parties on the solution of the issues in
dispute between them;

(b) the element of specification, with prominence having been given to the
dispute concerning the continental shelf of the Aegean Sea;

(c) the element of choice of method for the solution of the dispute in
question, by the designation of the International Court of Justice as the
organ to be entrusted with its decision.

It has, however, been alleged that the Brussels Joint Communiqué was
devoid of legal value and could not have the consequence of conferring
jurisdiction on the Court.

This view is contradicted by the prevailing tenets of legal theory today.
The philosophy of law has made considerable progress since the end of the
Second World War. The attachment to verbal and technical formalism still
to be found in works published in what is known for convenience as the
“inter-war period” is no longer appropriate. What matters today is the
search for the agreement between the parties and the ascertainment of their
common will. This is a fact which is plainly attested by paragraph 1 of
Article 2 of the 1969 Vienna Convention on the Law of Treaties, which
reads as follows:

“For the purposes of the present Convention:

(a) ‘treaty’ means an international agreement concluded between
States in written form and governed by international law, whether
embodied in a single instrument or in two or more related in-

struments and whatever its particular designation; (emphasis
added).

This provision was no novelty. Islamic law had already provided that “in
conventions, one must consider the intention of the parties and not the
literal meaning of the words and phrases employed” (in Arabic: “ ‘4/
ibratou fil ‘ouqoud lil makasidi wal ma’ani, la lil alfazi wal mabani”) !.

' See George A. Young, Second Secretary of the British Embassy at Constantinople:
Corps de droit ottoman, Vol. VI, Oxford, Clarendon Press, 1906, p. 178.

57
AEGEAN SEA (SEP. OP. TARAZI) 57

The French Civil Code provides, in Article 1156, “that one must seek in
conventions what was the common intention of the contracting parties,
rather than confine oneself to the literal meaning of the terms”.

Hence the Brussels Joint Communiqué does not have to be denied all
legal value because it was not given the form of a treaty or convention. It
should. moreover be observed that the modern era is characterized, in the
field of international relations, by the increasing number of joint commu-
niqués which are issued following the meetings of heads of State, heads of
government and foreign ministers. These communiqués generally include
statements falling into either or both of the following categories:

(a) either the expression of a given specific attitude to one or more issues
under discussion within the international or world community: thus a
position might be adopted with regard to disarmament, the Middle
East crisis, the right of the Palestinian people to self-determination,
racial discrimination, etc.;

(b) or an undertaking to do or not do a given thing or consent to the
performance of a certain obligation.

It emerges from this classification that the matters comprised in the first
category are of an essentially political nature and are only sanctioned by
law if included in a subsequent legal instrument or instruments.

As for the undertakings in the second category, they may, in the light of
recent developments in international law and practice, be regarded as
having created obligations incumbent upon the States concerned, from the
moment of the adoption of the joint communiqué.

This view.is corroborated by concrete examples. There are the well-
known declagations issued by the allied powers of the anti-Hitler coalition
after the Second World War. It must be added that some unilateral
declarations have had the effect of creating legal obligations. Such was the
significance of the Truman Proclamation on the continental shelf. The
better to illustrate my thought, I wish to provide two typical examples of
unilateral declarations which produced legal effects.

It will be recalled that Egypt, though occupied by British troops since
1881, had remained a vassal of the Ottoman Empire. In 1914, by means of a
unilateral declaration, the United Kingdom “decided” to put an end to
these ties of vassalage and place Egypt under a British protectorate for the
duration of the war. On 28 February 1922 Lord Allenby, the British High
Commissioner in Cairo, communicated to Sultan Fuad a “declaration”
whereby His Majesty’s Government put an end to the protectorate and
recognized the independence of Egypt subject to four reservations.

The declaration of 28 February 1922 took full effect. In order to remove

58
AEGEAN SEA (SEP. OP. TARAZI) 58

the reservations it contained, the Egyptian Government had to enter into
laborious negotiations with the British Government; these resulted on
26 August 1936 in the signing in London of the Anglo-Egyptian Treaty of
Alliance !.

Syria and Lebanon had since 1920 been under French mandate in
accordance with the provisions of paragraph 4 of Article 22 of the Coven-
ant of the League of Nations. The purpose of the treaties concluded by
France with Syria in Paris on 9 September 1936, and with Lebanon in
Beirut on 13 November 1936, was to end the mandate and pave the way for
the admission of the two countries to membership of the League. However,
as the French parliament had not ratified either treaty, the mandate was
still in force in both countries on 3 September 1939, the day the Second
World War broke out.

It was during the War that an important event occurred. On 8 June 1941
the Free French forces, acting in concert with their allies, penetrated into
Syria and Lebanon in order to loosen the hold of what was known as the
Vichy Government over these two States. On the same day General
Catroux, with the aid of leaflets showered from the air, proclaimed the
independence of both States in the name of General de Gaulle, the leader
of fa France libre et combattante. What General Catroux said was substan-
tially this: “We have come in order that the mandate shall end.”

This unilateral declaration of independence was twice reiterated. Gener-
al Catroux proclaimed it solemnly on 27 September 1941 in the presence of
the President of the Syrian Republic, and on 26 November 1941 before the
head of the Lebanese Government. At the same time he attached to it
certain reservations the most important of which concerned the obliga-
tions incumbent upon the French Government by virtue of the Mandate
Agreement. In his eyes, solely the League of Nations or such organization
as might replace it could release France from those obligations.

Thanks to the initial declaration proclaimed by General Catroux on
8 June 1941 the Syrian and Lebanese Governments were invited to parti-
cipate in the San Francisco Conference and thus signed the Charter of the
United Nations. Article 77 of this Charter provides for territories under
League of Nations mandate to be placed in United Nations trusteeship.
Article 78, however, stipulates that: “The trusteeship system shall not
apply to territories which have become Members of the United Nations,
relationship among which shall be based on respect for the principle of
sovereign equality.”

In this way Article 78 of the Charter disposed of the reservation General
Catroux had expressed regarding France’s international obligations. This
point clearly emerges from the commentary on the Charter written by
Leland M. Goodrich, Edvard Hambro and Anne Patricia Simons, which
has this to say on Article 78:

| See André Gros, “Le statut international actuel de ’Egypte”, Revue de droit inter-
national, 1937.

59
AEGEAN SEA (SEP. OP. TARAZI) 59

“Of particular relevance was the situation of Syria and Lebanon,
both of which had been Class A mandated territories under the
League of Nations. They had been declared independent in 1941,
subject to the conclusion of treaties redefining French rights in the
area. At the time of the San Francisco Conference, these treaties had
not yet been concluded; nonetheless, both countries were invited to
participate in the Conference and became original members of the
United Nations !.”

Thus unilateral or joint declarations can be sources of law. The Perma-
nent Court of International Justice held this to be so in its Judgment of
5 April 1933 in the Legal Status of Eastern Greenland case:

“The Court considers it beyond all dispute that a reply of this
nature given by the Minister for Foreign Affairs on behalf of his
Government in response to a request by the diplomatic representative
of a foreign Power, in regard to a question falling within his province,
is binding upon the country to which the Minister belongs.” (P.C_LJ.,
Series A/B, No. 53, p.71.)

Hence we are able to affirm that the decision to refer the question of the
Aegean continental shelf to the International Court of Justice is a decision
of a legal, not a political nature. There are therefore legal effects attaching
to it. What are those effects? In other words, can the Brussels Joint
Communiqué of 31 May 1975 be equated to a special agreement and is it
sufficient in itself to found the jurisdiction of the Court?

It would, I feel, be going too far to argue that this is so. The communiqué
did not define in precise and concrete fashion the questions the Court
would be called on to decide. The only obligation it lays upon the parties is
to negotiate and to agree upon the text of the special agreement. Such is the
conclusion I have reached in this regard.

2. THE POWERS OF THE COURT IN THE PRESENT PROCEEDINGS

As neither of the Parties concerned has denied the existence or validity
of the 1930 Greco-Turkish Treaty, it is necessary to consider its effects on
the present proceedings.

Article 21 of the Treaty provides that, if the procedure for conciliation
between the parties breaks down, either or both of them may turn to the
Permanent Court of International Justice. The Court has not thought fit to

1 See Leland M. Goodrich, Edvard Hambro and Anne Patricia Simons, Charter of the
United Nations, New York and London, 1969, p. 487.

60
AEGEAN SEA (SEP. OP. TARAZI) 60

consider this basis of jurisdiction because Greece, the applicant State, has
preferred not to avail itself of it, and Turkey, the respondent State, has
chosen to remain absent throughout the proceedings.

I would summarize my position on this point by stating:

(a) In the exercise of its judicial function, the Court should be guided by all
the juridical means it is able to discover in the course of its investi-
gations. Professor Gaston Jéze has rightly declared that “the act
performed by a court of law is a manifestation of will, in the exercise of
a legal power, the purpose of which is to determine a (general or
particular) legal situation or to ascertain facts, with the force of legal
truth !”.

(b) So long as it does not encroach upon a State’s freedom to refuse its
jurisdiction, the International Court of Justiceis under an obligation to
explore the question of its competence. That, at all events, was the
opinion expressed by Judge Basdevant on the occasion of the Judg-
ment of 6 July 1957 in the Certain Norwegian Loans case:

“When it is a matter of determining its jurisdiction and, above all,
of determining the effect of an objection to its compulsory jurisdic-
tion, the principle of which has been admitted as between the Parties,
the Court must, of itself, seek with all the means at its disposal to
ascertain what is the law.” (1 CJ. Reports 1957, p. 74.)

3. RELATIONSHIP BETWEEN THE JOINT COMMUNIQUE AND THE TREATY

After having thus analysed the situation which emerges from the plead-
ings, oral arguments and documents contributed to the case-file, I would
like briefly to summarize the consequences arising out of it:

(a) the Brussels Joint Communiqué of 31 May 1975 has laid upon both
parties a legal obligation to negotiate the special agreement whereby
the Court would be seised of their dispute;

(b) as Turkey has refused to acknowledge that the Brussels Joint Commu-
nique has any legal effect, a “dispute” has arisen between Greece and
Turkey;

(c) this dispute should be settled in accordance with the Greco-Turkish
Treaty of 30 October 1930;

(d) that Treaty provides first for recourse to conciliation and, should that
fail, for the possibility of turning to this Court;

(e) as matters stand, the Court would have to declare Greece’s Application
instituting proceedings inadmissible, on the ground of having been
submitted prematurely.

1 should be satisfied with opting for inadmissibility. But, as I have
already said, Turkey, the respondent State, has not put in an appearance. It

' Gaston Jèze, Les principes généraux du droit administratif, 3rd ed., Vol. I, Paris 1924,
p. 48.

61
AEGEAN SEA (SEP. OP. TARAZI) 61

has chosen not to participate in the proceedings. In that situation, the
provisions of paragraph 2 of Article 53 of its Statute enjoin the Court to
examine the question of its jurisdiction. As the case stands at present, it
could not declare the action inadmissible before having examined that
question. Such are the reasons which have led me to concur in the operative
paragraph of the Judgment.

(Signed) S. TARAZI.

62
